Title: Power of Attorney to Deborah Franklin and Richard Bache, 17 February 1772: résumé
From: Franklin, Benjamin
To: Franklin, Deborah,Bache, Richard


<February 17, 1772. Franklin empowers Deborah Franklin and Richard Bache to request and receive payment of all debts due him in America, except those owed him by William Franklin, and to take all legal actions and whatever other lawful steps may be necessary for collecting from the debtors or their executors or administrators. Sealed, stamped, and delivered in the presence of William White and Sarah Franklin.>
